EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Vision-Sciences,Inc. Orangeburg, New York We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (Numbers 333-72547, 333-48654, 333-148721, and 333-154150) of Vision-Sciences,Inc. of our report dated June24, 2009, relating to the consolidated financial statements as of March 31, 2009 and for the years ended March 31, 2009 and 2008,which appear in this Form10-K. /s/ BDO Seidman, LLP Valhalla, New York June 2, 2010
